DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/8/2020 for application number 17/013,982. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 20 are presented for examination.
Claims 1-17 are elected without traverse, and claims 18-20 are withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Drawings
Examiner contends that the drawings filed 9/8/2020 are acceptable for examination proceedings.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an electronic apparatus, method, and apparatus for identifying multiple input voltages and controlling an output voltage based on the input voltage supplied. 
II. Claims 18-20, drawn to an apparatus for identifying connection at the input port to a device, and providing a control signal to increase current flow through a transistor until the current reaches the maximum available current from the device.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the limitations pertaining to current flow through a transistor and controlling the current flow until a maximum current of the device is reached.  The subcombination has separate utility such as power control of the current output of a single connected device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a serious search burden because the inventive concepts in subcombination I require a completely different field of search (focusing on multiple input voltages provided to generate a single output voltage) than subcombination II (focusing on a single input device connected and controlling the current flow from the input device until it reaches the maximum current using control signals provided to a transistor) since they are directed towards different concepts.
.Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ebenesar Thomas (Reg. No. 62,499) on 9/21/201 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 4, 10, and 10 are objected to because of the following informalities:  
Claim 4 recites “the processor is further configured to perform control to maintain a pulse width of a control signal applied to a first sub-converter… the first sub-converter corresponding to a input port…whose power is expected to exceed maximum available power” but the claims are written unclearly.
First, claim 4 depends on claim 3 which has already recited “a pulse width of a control signal”. It is unclear if “a pulse width of a control signal” of claim 4 is the same as “a pulse width of a control signal” of claim 3
Second, claim 4 recites maintaining a pulsed width of a control signal to a first sub-converter whose power is expected to exceed maximum available power. Maintaining the pulse width to a component expected to exceed the maximum available power will ensure that the component exceeds the maximum available power. This is often unwanted because it could lead to circuitry damage. Perhaps Applicant meant “the processor is further configured to perform control to maintain…if increasing the pulse width 
Claim 10 recites “a plurality of sub-converters whose respective input terminals are correspondingly connected to the plurality of input ports and respective output terminals are connected to each other in series” but it is unclear how the sub-converters can be connected in series if the sub-converters are connected to the corresponding input ports (which makes them parallel) as required by the claim. It appears Applicant meant “a plurality of sub-converters whose respective input terminals are correspondingly connected to the plurality of input ports and respective output terminals are connected to each other 
Claim 13 is recite similar limitations to claim 4 and are objected to for the same reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin1 PGPUB 2017/0185125.
As per claim 1, Lin teaches an electronic apparatus [FIG. 1 electronic device 100 or FIG. 4 electronic device 400], comprising: 
a plurality of input ports [FIG. 4 first and second input ports 410 and 430], each of the plurality of input ports configured to connect with one or more first external devices [FIG. 4 and FIG. 5: (converters 450 and 460) and 0032]; 
a converter [FIG. 1 and FIG. 4: multi-input power system 110; and FIG. 2: (details of multi-input power system 110); 0029 and 0032: (within multi-input power system 110, component 170 controlled to control regulators 140 and 160 to change voltage and power)] ; 
an output port configured to connect with a second external device [FIG. 1, and  FIG. 4: (output interface that sends SPT signal out of the device 100); FIG. 6 and 0026: (SPT supplies power to a loading element (second external device); element 400 connects to two external devices 450 and 460 and provides output to external device 670 in FIG. 6)]; and 
a processor [0026: (power management system 120 inside electronic device 100 may be a microcontroller (processor))] configured to: 
control the converter to convert a plurality of input voltages received from the one or more first external devices through the plurality of input ports into an output voltage [0026 and 0032: (power management system 120 may control the distribution settings of power distribution control logic 170) and 0029: (power distribution control logic may control first voltage regulator 140 to decrease voltage of first input power signal SP1 or control second voltage regulator 160 to increase voltage of second input power signal SP2)], 
identify whether power is capable of being supplied to the second external device by the plurality of input voltages [0032: (first datum from first device at an input port and second datum from second device at another input port are relayed to power management system 120; the first and second datum include an output voltage and output current of the input devices, and thus the microcontroller of 120 identifies the power the input devices are capable of supplying))], and 
control the converter to output the converted output voltage to the second external device connected to the output port, based on identifying that the power is capable of being supplied to the second external device [FIG. 6, 0026, and 0032: (multi-input power system is configured to control its regulators according to the values of the first and second datums and provide the combined power signal SPT to an output port of device 400, which is then connected to a notebook computer (second external device)].

As per claim 9, Lin teach the electronic apparatus of claim 1, wherein each of the plurality of input ports is a universe serial bus (USB) port [0026 and 0032: USB type-C socket ports].
As per claim 10, Lin teaches the electronic apparatus of claim 1, wherein the converter r [FIG. 1, FIG. 2, and FIG. 4: multi-input power system 110] comprises a plurality of sub-converters whose respective input terminals are correspondingly connected to the plurality of input ports [FIG. 2: voltage regulators 140 and 160 are connected to input power sources SP1 and SP2 respectively)] and respective output terminals are connected to each other in series [FIG. 2: (output of regulators 140 and 160 are tied together serially to form a single output SPT)].

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.

As per claim 17, Lin teaches  an apparatus comprising: 
a memory storing one or more instructions [0026: (electronic device has a processor/microcontroller unit; processor/microcontroller unit must use memory for storing and executing instructions)]; and 
a processor [0026: microcontroller unit] configured to: 
identify whether power is capable of being supplied by a plurality of input voltages from one or more first external devices [FIG. 4 and FIG. 5: (converters 450 and 460) and 0032] connected to a plurality of input ports [0032: (first datum from first device at an input port and second datum from second device at another input port are relayed to power management system 120; the first and second datum include an output voltage and output current of the input devices, and thus the microcontroller of 120 identifies the power the input devices are capable of supplying))], and 
control a converter to output an output voltage converted from the plurality of input voltages to a second external device connected to an output port, based on identifying that the power is capable of being supplied [FIG. 6, 0026, and 0032: (multi-input power system is configured to control its regulators according to the values of the first and second datums and provide the combined power signal SPT to an output port of device 400, which is then connected to a notebook computer (second external device)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5-6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin PGPUB 2017/0185125, and further in view of Fossati et al. (hereinafter as Fossati) PGPUB 2020/0089296.
As per claim 2, Lin teaches the electronic apparatus of claim 1.
Lin does not teach wherein the processor is further configured to: identify a maximum available current from each of the plurality of input ports, and identify whether the power is capable of being supplied to the second external device based on whether a current supplied from each of the plurality of input ports is lower than the maximum available current.
Fossati teaches an allocator device that receives power from multiple input ports from different devices, and distributing power to an output port for an external device [FIG. 3 and 5]. Fossati is thus similar to Lin and are in the same field of endeavor. Fossati further teaches wherein the processor is further configured to: identify a maximum available current from each of the plurality of input ports [0038 and 0042: (power allocator 508 detects the amount of power available (maximum available current) from the first power supply 570 and the second power supply 572)], and identify whether the power is capable of being supplied to the second external device based on whether a current supplied from each of the plurality of input ports is lower than the maximum available current [0042: (power allocator 508 stops providing power to peripheral device if consumption of display and peripheral device reaches the amount of power available from the first power supply 570 and the second power supply 572; thus it is determined whether power can be provided to the peripheral (second external device) based on whether the power provided from the input devices are lower than their maximum power capable of being provided)]. Although Fossati describes monitoring power rather than current, power is a product of voltage and current, and voltages are controlled in digital circuitry to prevent damage. Therefore, monitoring power in Fossati is akin to monitoring the current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fossati’s teachings of identifying the maximum current of power rating of each input power source, and determining whether power can be outputted to an external device based on whether the power provided from input power source are less than their maximum available power in Lin. One of ordinary skill in the art would have been motivated to track or monitor the maximum power limits of their input power source/devices in Lin because it would prevent overloading by the external load at the output port that could lead to circuitry damage.

As per claim 5, Lin teaches the electronic apparatus of claim 1.
In the relied upon embodiment, Lin does not explicitly teach, further comprising a display, wherein the processor is further configured to control the display to display information on at least one of maximum available power of the one or more first external devices connected to the plurality of input ports, required power of the second external device, or outputtable power of the output port. Although Lin teaches another embodiment in which the device 400 is a notebook computer is a laptop having a display instead of a hub, Lin does not describe displaying contents pertaining to the power input, the power requirement, or the power being outputted.
Fossati teaches an allocator device that receives power from multiple input ports from different devices, and distributing power to an output port for an external device [FIG. 3 and 5]. Fossati is thus similar to Lin and are in the same field of endeavor. Fossati further teaches a display [FIG. 3 display 302], wherein the processor is further configured to control the display to display information on at least one of maximum available power of the one or more first external devices connected to the plurality of input ports, required power of the second external device, or outputtable power of the output port [0037-0038: (a user is allowed to determine how to allocate the incoming power between the display and peripheral device; this means the user must be informed about the amount of incoming power, and this information would be provided through the display because it is how a computing system provides information to a user)]. A user uses the display to receive power input information and to configure settings that determine how to much power to allocate to the display and the peripheral.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fossati’s teachings of a display receiving input power from multiple sources and providing an output power to a peripheral in Lin, while providing indication on the display about the incoming power. Fossati teaches modifying an embodiment in Lin to additionally provide power to a peripheral device from the notebook. One of ordinary skill in the art would have been motivated to use Fossati’s teachings of the display device providing power to a peripheral in Lin because it allows peripheral devices to work with the display and improve functionality. One of ordinary skill in the art would have been motivated to indicate on the display the amount of incoming power coming into the display in Lin because it allows the user to adjust power allocation as needed between the display and the peripheral, thereby improving flexibility.

As per claim 6, Lin teaches the electronic apparatus of claim 1.
Lin does not teach, wherein the output port comprises a wireless power transmission circuit, and the processor is further configured to control the wireless power transmission circuit to wirelessly transmit the power to the second external device.
Fossati teaches an allocator device that receives power from multiple input ports from different devices, and distributing power to an output port for an external device [FIG. 3 and 5]. Fossati is thus similar to Lin and are in the same field of endeavor. Fossati further teaches wherein the output port comprises a wireless power transmission circuit, and the processor is further configured to control the wireless power transmission circuit to wirelessly transmit the power to the second external device [0019: USB port 110 (output port) can provide data and power to a peripheral device when coupled to the peripheral device in a wired or wireless manner (USB port has circuitry to wirelessly transmit power to peripheral device (second external device)]. Fossati teaches the output power can be delivered wirelessly instead of by wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fossati’s teachings of wirelessly transmitting output power to the peripheral/external device 670 in Lin. One of ordinary skill in the art would have been motivated to use Fossati’s teachings of power transmission in a wireless manner in Lin because it reduces the need for cables and cable connections, thereby improving user convenience and freeing up the ports for other uses.

Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claim(s) 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin PGPUB 2017/0185125, and further in view of Sriram et al. (hereinafter as Sriram) PGPUB 2011/0199060.
As per claim 3, Lin does teach the electronic apparatus of claim 1.
Lin does not teach wherein the processor is further configured to control the converter to change the output voltage to reach a target value by increasing a pulse width of a control signal applied to the converter based on the output voltage being lower than the target value. Lin does not describe controller of converters using pulse width control signals.
Sriram teaches use of multiple converters for providing power to a load. Sriram is thus similar to Lin. Sriram further teaches wherein the processor is further configured to control the converter to change the output voltage to reach a target value by increasing a pulse width of a control signal applied to the converter based on the output voltage being lower than the target value [claim 3: (PWM duty cycle commands are provided to DC-DC converters to change the voltage until it reaches the prescribed output voltage by increasing duty cycle of the PWM command)]. Sriram teaches details on providing PWM control signals with increasing duty cycle to reach an output voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sriram’s teachings of providing PWM control signals to the regulators in the converter of Lin. One of ordinary skill in the art would have been motivated to do so in Lin because DC-DC converters with PWM control are routinely used to power loads in systems and PWM signals allow for the converters to have effective current limit capability and enhanced voltage regulating capability [Sriram 0002].
As per claim 4, Lin and Sriram teach the electronic apparatus of claim 3, wherein the converter comprises a plurality of sub-converters connected to each other in parallel [Lin FIG. 2 : (voltage regulators are in parallel)], each of the plurality of sub-converters corresponding to the plurality of input ports [Lin FIG. 2: (voltage regulators for each corresponding input power), and the processor is further configured to perform control to maintain a pulse width of a control signal applied to a first sub-converter, from among the plurality of sub-converters, the first sub-converter corresponding to a input port, from among the plurality of input ports, whose power is expected to exceed maximum available power [Sriram 0011-0013 and claim 3: (duty cycle of PWM are maintained once the output voltage reaches the prescribed output voltage)].
Claim 13 is similar in scope to claims 3 and 4  as addressed above and is thus rejected under the same rationale.


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin PGPUB 2017/0185125, and further in view of Rokusek et al. (hereinafter as Rokusek) PGPUB 2015/0054451.
As per claim 7, Lin does not teach the electronic apparatus of claim 1.
Lin does not teach further comprising a circuit that is provided on the output port and configured to identify a required voltage of the second external device, wherein the processor is further configured to control the converter to reach the output voltage to the identified required voltage.
	Rokusek teaches a device that receives input power and provides output power to an external device. Rokusek is therefore similar to Lin in that they teach power distribution to a device based on input power received. Rokusek further teaches a circuit that is provided on the output port and configured to identify a required voltage of the second external device [0038: (an output port 321 has circuitry that can independently negotiate the voltage that is to be delivered to its connected load device)], wherein the processor is further configured to control the converter to reach the output voltage to the identified required voltage [0038: (voltage selection elements operate to provide the negotiated voltage (required voltage) to the load)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rokusek’s teachings of circuitry in the output port to determine the power requirements of the load, and to provide power based on the determined power requirements of the load in Lin. One of ordinary skill in the art would have been motivated to offload the circuitry for determining load requirements to the output port in Lin because it reduces the computational resources of the processor or microcontroller by having the output port negotiate the power required, thereby improving performance of the processor for other processes.
Claim 15 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin PGPUB 2017/0185125, and further in view of Sakai et al. (hereinafter as Sakai) PGPUB 2019/0238706.
As per claim 8, Lin teaches the electronic apparatus of claim 1.
Lin does not teach wherein the processor is further configured to identify a magnitude of the plurality of input voltages to be increased based on supply of the power being insufficient, and further comprising a circuit that requests the one or first external devices to increase one or more of the plurality of input voltages to reach the identified magnitude.
	Sakai teaches a device that receives power from multiple power sources, and can provide power to other external loads [0040: (printer 1 receives electric power from both second external device 51 and first external device 41)]. Sakai is therefore similar to Lin because they teach having multiple power source inputs and a load connected at its output. Sakai further teaches wherein the processor is further configured to identify a magnitude of the plurality of input voltages to be increased based on supply of the power being insufficient [0057: (identifies power is insufficient for the change in load)], and further comprising a circuit that requests the one or first external devices to increase one or more of the plurality of input voltages to reach the identified magnitude [0057: (request power sources including power source other than second external device 51 to increase electric power)]. Sakai teaches determining whether the currently supplied power is insufficient to power a load, and as a result, requesting more power from the input power sources.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sakai’s teachings of determining whether the supplied power is insufficient for the load, and requesting more power from the power sources in Lin. One of ordinary skill in the art would have been motivated to request more power from the power sources if the existing power supplied from the power sources are insufficient for the load in Lin because it allows for renegotiation of power to ensure the loads are appropriately powered and can function properly.
Claim 16 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Tole et al. (PGPUB 2018/0034321) teaches determining at a hub that there is insufficient power to power a load, and wirelessly requesting one or more neighboring hub for specific amounts of power.
Hamdi et al. (PGPUB 2014/0129855) teaches port extenders having multiple power inputs.
Phillip et al. (PGPUB 2019/0348912) teaches changing the duty cycle of a PWM signal for a power converter between maximum value and steady state value until voltage no longer drops below a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS on 3/16/2021.